


MORTGAGE REGISTRATION TAX WAS PREVIOUSLY PAID ON $30,000,000.00 WITH DOCUMENT
NO. A347719 RECORDED ON MARCH 3, 2014 IN REDWOOD COUNTY AND WITH DOCUMENT NO.
272310 RECORDED ON MARCH 11, 2014 IN COTTONWOOD COUNTY






SECOND AMENDED AND RESTATED
MORTGAGE,
SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS,
AND FIXTURE FINANCING STATEMENT
THIS SECOND AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS, AND FIXTURE FINANCING STATEMENT (this "Mortgage") made January
22, 2016, by and between HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company, as mortgagor (the "Mortgagor"), whose mailing address is P.O. Box 96,
24500 US Highway 14, Lamberton, MN 56152 and AGSTAR FINANCIAL SERVICES, PCA, an
United States instrumentality, as mortgagee (the "Mortgagee"), whose mailing
address is 1921 Premier Drive, P.O. Box 4249, Mankato, Minnesota 56002-4249.
This Mortgage amends and restates that certain Amended and Restated Mortgage,
Security Agreement, Assignment of Leases and Rents, and Fixture Financing
Statement from Mortgagor to Mortgagee dated September 22, 2014, and recorded
with the County Recorder for Redwood County as Document No. A349403 and recorded
with the County Recorder for Cottonwood County as Document No. 273890, which
amended and restated that certain Mortgage, Security Agreement, Assignment of
Leases and Rents, and Fixture Financing Statement from Mortgagor to Mortgagee
dated February 27, 2014, and recorded with the County Recorder for Redwood
County as Document No. A347719 and recorded with the County Recorder for
Cottonwood County as Document No. 272310.
This Mortgage shall secure the original principal amount of Thirty Million and
No/100 Dollars ($30,000,000.00) which amount constitutes the "Initial Amount of
the Debt" within the meaning of Minnesota Statutes Section 287.03, and this
Mortgage is further intended to secure the entire "Secured Indebtedness" as
hereinafter defined.
Mortgagor and Mortgagee entered into that certain Amended and Restated Credit
Agreement dated September 22, 2014, which amended and restated that certain
Credit Agreement dated February 27, 2014 (the "Original Credit Agreement"),
which agreement is being amended and restated by that certain Second Amended and
Restated Credit Agreement of even date herewith by and among the Mortgagor, the
Mortgagee -- in its capacity as Administrative Agent thereunder, and the several
banks, financial institutions and other entities from time to time parties
thereto as "Banks" (as amended and restated, the "Credit Agreement") and the
other Loan Documents (as defined in the Credit Agreement) referenced therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.
GP:4273158 vl                        1




--------------------------------------------------------------------------------




This Mortgage allows for future advances, but the amount of any advance is not
currently known. The Mortgagee is aware of Minnesota Statutes Section 287.05,
subdivision 5, and intends to comply with the requirements contained therein.
To secure the performance of the covenants and commitments of the Mortgagor to
the Mortgagee and the Banks, and the payment to the Mortgagee and the Banks of:
(i) the Initial Amount of the Debt, as evidenced by the Notes, the balance of
the Notes being due and payable on or before the Maturity Dates set forth in the
Credit Agreement; (ii) the Credit Agreement; (iii) the Notes; and (iv) all other
obligations and liabilities of Mortgagor to the Mortgagee or the Banks pursuant
to terms of this Mortgage, the Credit Agreement, the Notes, or any other Loan
Documents; and for and to secure the payment to the Mortgagee, its successors
and assigns, at the times demanded and with interest thereon at the Default Rate
specified in the Credit Agreement, of all sums advanced in protecting the lien
of this Mortgage, including all Protective Adances (all sums referred to in (i)
and (iv) being collectively referred to herein as the "Secured Indebtedness"),
and in consideration of the sum of $1.00 paid by the Mortgagee to the Mortgagor
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Mortgagor does hereby MORTGAGE, WARRANT, GRANT,
BARGAIN, SELL AND CONVEY unto the Mortgagee, its successors and assigns,
forever, and GRANTS A SECURITY INTEREST to the Mortgagee, its successors and
assigns, in the following properties (all of the following being hereafter
collectively referred to as the "Mortgaged Property"):
A. Real Property
All the tracts or parcels of real property lying and being in the Counties of
Redwood and Cottonwood, State of Minnesota (the "Land"), all as more fully
described in Exhibit A attached hereto and made a part hereof, together with all
improvements, buildings or structures owned by Mortgagor, situated, now or
hereafter placed or constructed upon the Land ("Improvements"), all right,
title, and interest of the Mortgagor in and to the Land and in and to lands
lying in any and all streets, lanes, alleys, passages and roads adjoining the
Land, and together with all right, title, and interest of the Mortgagor in and
to all annexations, access rights, easements, rights of way or use, servitudes,
licenses, tenements, hereditaments, appurtenances, minerals, mineral rights,
water and water rights, now or hereafter belonging or pertaining to the Land
(the "Real Property"); and
B. Personal Property
All right, title, and interest of the Mortgagor in and to all equipment,
fixtures, improvements, building supplies and materials and other personal
property now or hereafter attached to, located in, placed in or necessary to the
use of the improvements on the Land or Improvements (the "Personal Property");
and
C. Leases, Rents, Issues and Profits
All right, title, and interest of the Mortgagor in and to all leases, accounts,
rents, issues and profits now due or which may hereafter become with respect to
the Mortgaged Property or any part thereof; and
D. Judgments and Awards
All right, title, and interest of the Mortgagor in and to any and all awards or
compensation made by any governmental or other lawful authorities for the taking
or damaging by eminent domain of the whole or any part of the Mortgaged Property
or any rights appurtenant thereto, including any awards for a temporary taking,
change of grade of streets or taking of access; and
GP:4273158 vl                        2




--------------------------------------------------------------------------------




E. After-Acquired Property
All right, title, and interest of the Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutes, and replacements of, and all
additions and appurtenants to the items or types of property described in
Sections A through D above, which are hereafter acquired by or released to the
Mortgagor, or are hereafter constructed, assembled or placed by the Mortgagor on
the Mortgaged Property, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement,
or conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment, or other act by the Mortgagor, shall become
subject to the lien of this Mortgage as fully and completely, and with the same
effect, as though now owned by the Mortgagor and specifically described in the
granting clause hereof, but at any and all times the Mortgagor will execute and
deliver to the Mortgagee any and all such further assurances, mortgages,
conveyances, or assignments thereof as the Mortgagee may reasonably require for
the purpose of expressly and specifically subjecting the same to the lien of
this Mortgage.
TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee forever.
ARTICLE I
Mortgagor's
Representations, Warranties
Covenants and Agreements
The Mortgagor makes and includes in this Mortgage the Statutory Covenants and
other provisions set forth in Minnesota Statutes Section 507.15 or in any future
Minnesota Statute providing for a statutory form of real estate mortgage and the
Mortgagor makes the following additional representations, warranties, covenants
and agreements with the Mortgagee:
1.1.    First Lien Status. The Mortgagor owns the Mortgaged Property free and
clear of any
and all Liens except the Liens described on Exhibit B attached hereto
("Permitted Encumbrances") and any other Permitted Liens from time to time
affecting the Mortgaged Property. Except for the Permitted Encumbrances, this
Mortgage creates a valid first priority lien and security interest against the
Mortgaged Property. The Mortgagor shall preserve and protect the first priority
lien and security interest status of this Mortgage subject to Permitted
Encumbrances.
1.2.    Payment and Performance. The Mortgagor shall pay the Secured
Indebtedness when
due under the terms of the Credit Agreement and the other Loan Documents and
shall duly perform and observe all of the covenants, agreements and provisions
contained in this Mortgage, the Credit Agreement and the other Loan Documents.
No payment or collection of any of the Secured Indebtedness shall reduce the
amount secured by this Mortgage.
1.3.    Care of Mortgaged Property; No Waste. Subject to the terms of the Credit
Agreement,
the Mortgagor shall, at all times, keep and maintain the Mortgaged Property in
good repair and operating condition, subject to ordinary wear and tear, and
shall not commit, or suffer to be committed, any material waste or misuse of the
Mortgaged Property, and shall repair, restore or replace, any buildings,
improvements or structures now or hereafter placed or located on the Mortgaged
Property which may become damaged or destroyed in accordance with the terms of
this Mortgage and the Credit Agreement. The Mortgagor shall not, without the
prior written consent of this Mortgagee, or except as permitted under the Credit
Agreement: (i) remove or permit the removal of any material buildings,
structures or other material improvements or material fixtures, or (ii)
otherwise make any material alterations in any improvements which will adversely
alter the basic structure, adversely affect the market value, or
GP:4273158 vl                        3




--------------------------------------------------------------------------------




adversely change the existing architectural character of the Mortgaged Property,
and the Mortgagor will complete within a reasonable time any structures which
are now or at any time in the process of erection in accordance with the terms
of the Credit Agreement. The Mortgagor will not acquiesce in any rezoning
classification, modification or public or private restriction which in any way
limits or otherwise adversely affects the Mortgaged Property, or any part
thereof. The Mortgagor shall not vacate or abandon the Mortgaged Property.
1.4.    Payment of Utilities and Operating Costs. To the extent required under
the Credit
Agreement, the Mortgagor shall pay, or cause to be paid, when due, all charges
made for electricity, gas, heat, water, sewer, and all other utilities and
operating costs and expenses incurred in connection with the Mortgaged Property.
1.5.    Liens. To the extent required under the Credit Agreement, the Mortgagor
shall pay, from
time to time when the same shall become due, all lawful claims and demands of
mechanics, materialmen, laborers, and others which, if unpaid, might result in,
or permit the creation of a lien on the Mortgaged Property, or any part thereof,
or on the revenues, rents, issues, income and profits arising therefrom, and in
general will do or cause to be done everything necessary so that the lien of
this Mortgage shall be fully preserved, at the cost of the Mortgagor, without
expense to the Mortgagee. The Mortgagor shall not do, or permit to be done,
anything that may in anyway impair the value of the Mortgaged Property, or
weaken, diminish, or impair the security of this Mortgage. Should any fixture be
installed to the Mortgaged Property from or after the date hereof, the lien of
this Mortgage shall immediately attach to said fixture and shall be prior and
superior to all other liens or claims. The Mortgagor will promptly perform and
observe, or cause to be performed or observed, all of the terms, covenants, and
conditions of all Permitted Encumbrances, as set forth in Exhibit B attached
hereto, the noncompliance with which may affect the security of this Mortgage,
or may impose duty or obligation upon the Mortgagor or any sublessee or occupant
of the Mortgaged Property or any part thereof, and the Mortgagor shall do or
cause to be done all things necessary to preserve intact and unimpaired all
easements, appurtenances, and other interests and rights in favor of or
constituting any portion of the Mortgaged Property.
1.6.    Real Property Taxes and Assessments. The Mortgagor agrees to pay all
real property
taxes, assessments, and other similar charges made against the Mortgaged
Property in accordance with the terms and conditions of the Credit Agreement.
1.7.    Mortgage Taxation. In the event of a court decree or an enactment after
the date hereof
by any legislative authority of any law imposing upon a mortgagee the payment of
the whole or any part of the amounts herein required to be paid by the
Mortgagor, or changing in any way the laws relating to the taxation of mortgages
or debts secured by mortgages or a mortgagee's interest in the Mortgaged
Property, so as to impose such imposition on the Mortgagee or on the interest of
the Mortgagee in the Mortgaged Property, then, in any such event, the Mortgagor
shall bear and pay the full amount of such imposition, provided that if for any
reason payment by the Mortgagor of any such imposition would be unlawful, or if
the payment thereof would constitute usury or render the Secured Indebtedness
wholly or partially usurious, the Mortgagee shall pay that amount or portion of
such impositions as renders the Indebtedness secured hereby unlawful or
usurious, in which event the Mortgagor shall concurrently therewith pay the
remaining lawful and nonusurious portion or balance of said imposition.
1.8.    Compliance with Laws. The Mortgagor shall comply with all present and
future laws,
ordinances, regulations, covenants, conditions and restrictions affecting the
Mortgaged Property or the operation thereof, and shall pay all fees or charges
of any kind in connection therewith to the extent required under the Credit
Agreement.
GP:4273158 vl                        4




--------------------------------------------------------------------------------




1.9.    Permitted Contests. Notwithstanding any provision of this Mortgage to
the contrary, the
Mortgagor shall not be required to: (a) pay any charge referred to Section 1.4
hereof; (b) discharge or remove any lien, encumbrance or charge referred to in
Section 1.5 hereof; (c) pay the tax, assessment or other charged referred to in
Sections 1.6 and 1.7 hereof, or (d) comply with any statute, law, rule,
regulation or ordinance referred to in Section 1.8 hereof, so long as the
Mortgagor shall in good faith contest the same or the validity thereof by
appropriate legal proceedings which shall operate to prevent the collection of
the imposition so contested, or the sale, forfeiture or loss of the Mortgaged
Premises, or any part thereof to satisfy the same, and further provided that the
Mortgagor shall, prior to the date such imposition is due and payable, have
given the Mortgagee such reasonable security as may be reasonably demanded by
the Mortgagee to ensure such payments and prevent any sale or forfeiture of the
Mortgaged Premises by reason of such nonpayment. Any such contest shall be
prosecuted with due diligence and the Mortgagor shall, after final determination
thereof, promptly pay the amount of any such imposition so determined, together
with all interest and penalties which may be payable in connection therewith.
Notwithstanding the provisions of this Section 1.9, the Mortgagor shall (and if
the Mortgagor shall fail so to do, the Mortgagee may but shall not be required
to) pay any such imposition notwithstanding such contest if, in the reasonable
opinion of the Mortgagee, the Mortgaged Premises shall be in jeopardy or in
danger of being forfeited or foreclosed.
1.10. Duty to Defend. The Mortgagor shall promptly notify the Mortgagee of and
appear in and defend any suit, action or proceeding that affects the value of
the Mortgaged Property, the Secured Indebtedness, or any right or interest of
the Mortgagee under this Mortgage. Mortgagee may, at its option, elect to appear
in or defend any such action or proceeding, and the Mortgagor agrees to
indemnify and reimburse the Mortgagee from any and all loss, damage, reasonable
and documented expense or cost arising out of, or incurred in connection with
any such suit, action or proceeding, including, but not limited to, costs of
evidence of title and reasonable attorneys' fees except for losses, damages or
liabilities to the extent caused by the gross negligence or willful misconduct
of Mortgagee.
1.11. Insurance Coverage. The Mortgagor shall obtain and keep in full force and
effect during the term of this Mortgage at its sole cost and expense, the
following policies of insurance:
a.
Property insurance, in broad form covering causes of loss customarily covered in
the industry of Mortgagor's business, including the cost of debris removal,
together with a vandalism and malicious mischief endorsement, all in the amounts
of not less than the full insurable value or full replacement cost, without
deduction for depreciation, of the improvements on the Real Property, whichever
is greater, covering all buildings, structures, fixtures, personal property and
other improvements now existing or hereafter erected or placed on the Real
Property, which insurance shall at all times be in an amount at least equal to
the unpaid Secured Indebtedness at any given time.

b.
If the Mortgaged Property is now or hereafter located in a flood plain as
defined by the Federal Insurance Administration, the Mortgagor shall obtain
flood insurance in the maximum obtainable amount.

c.
If steam boilers or similar equipment for the generation of steam are located
in, on or about the Mortgaged Property, the Mortgagor shall maintain insurance
against loss or damage by explosion, rupture or bursting of such equipment and
appurtenances thereto, without a co-insurance clause, in an amount satisfactory
to the Mortgagee.

GP:4273158 vl                        5




--------------------------------------------------------------------------------






d.
Comprehensive general public liability insurance covering the legal liability of
the Mortgagor against claims for bodily injury, death or property damage
occurring on, in or about the Mortgaged Property in such amounts and with such
limits as the Mortgagee may reasonably require.

All such insurance shall be written on forms and with companies satisfactory to
the Mortgagee, shall name as the insured parties the Mortgagor and the Mortgagee
as their interests may appear, shall be in amounts sufficient to prevent the
Mortgagor from becoming a co-insurer of any loss thereunder, shall name the
Mortgagee as an additional insured and loss payee, shall bear a satisfactory
mortgagee clause in favor of the Mortgagee, and shall contain an agreement of
the insurer that the coverage shall not be terminated or materially modified
without providing to the Mortgagee thirty (30) days' prior written notice of
such termination or modification. All required policies of insurance or
acceptable certificates thereof, together with evidence of the payment of
current premiums therefor shall be delivered to the Mortgagee. The Mortgagor
shall, within thirty (30) days prior to the expiration of any such policy,
deliver other original policies or certificates of the insurer evidencing the
renewal of such insurance together with evidence of the payment of current
premiums therefor. In the event of a foreclosure of this Mortgage or any
acquisition of the Mortgaged Property by the Mortgagee, all such policies and
any proceeds payable therefrom, whether payable before or after a foreclosure
sale, or during the period of redemption, if any, shall become the absolute
property of the Mortgagee to be utilized at its discretion. In the event of
foreclosure or the failure to obtain and keep any required insurance, the
Mortgagor empowers the Mortgagee to effect insurance upon the Mortgaged Property
at the Mortgagor's expense and for the benefit of the Mortgagee in the amounts
and types aforesaid for a period of time covering the time of redemption from a
foreclosure sale, and if necessary therefore, to cancel any or all existing
insurance policies. The Mortgagor agrees to furnish the Mortgagee with copies of
all inspection reports and insurance recommendations received by the Mortgagor
from any insurer.
1.12. Notice of Damage. The Mortgagor shall give the Mortgagee prompt notice of
any material damage to or destruction of the Mortgaged Property and authorize
the Mortgagee to make proof of loss if not made promptly by the Mortgagor. In
case of loss covered by policies of insurance held (whether before or after
foreclosure sale), the Mortgagee is hereby authorized at its option and without
the consent of the Mortgagor to settle, adjust and compromise any claim arising
out of such policies, and to collect and receive the proceeds payable therefrom.
Any expense incurred by the Mortgagee in the adjustment and collection of
insurance proceeds (including the cost of any independent appraisal of the loss
or damage on behalf of the Mortgagee) shall be reimbursed to the Mortgagee first
out of any proceeds. Notwithstanding the foregoing, provided no "Event of
Default" has occurred and is continuing, Mortgagor shall have the sole right to
settle, adjust and compromise any claim reasonably estimated to be under
$1,000,000 or less. The proceeds or any part thereof shall be applied, at the
Mortgagor's option to the repair or replacement of the assets subject to such
casualty or, upon or in reduction of the Secured Indebtedness or to the
restoration or repair of the Mortgaged Property.
1.13. Condemnation. The Mortgagor shall give the Mortgagee prompt notice of any
action, actual or threatened, in condemnation or eminent domain. The Mortgagor
may in good faith contest any condemnation or eminent domain action by
appropriate legal action or proceedings. Any such contest shall be prosecuted
with due diligence. The Mortgagor hereby irrevocably assigns, transfers, and
sets over to the Mortgagee, to the extent of the remaining unpaid Secured
Indebtedness, the entire proceeds of any award, payment or claim for damages for
all or any part of the Mortgaged Property taken or damaged, whether temporary or
permanent, under the power of eminent domain or condemnation, and authorizes the
Mortgagee to intervene in any such action in the name of the Mortgagor and to
collect and receive from the condemning authorities and give proper receipts and
acquaintances for such proceeds. Any expenses incurred by the Mortgagee in
intervening in such action or collecting such proceeds shall be
GP:4273158 vl                        6




--------------------------------------------------------------------------------






reimbursed to the Mortgagee first out of the proceeds. So long as no Event of
Default exists, the proceeds or any part thereof shall be applied upon or in
reduction of the Secured Indebtedness then most remotely to be paid, whether due
or not, without the application of any prepayment premium, or to the restoration
or repair of the Mortgaged Property, the choice of application to be solely at
the discretion of the Mortgagee.
1.14. Restoration of Mortgaged Property After Loss.    Should any insurance or
condemnation proceeds be applied to the restoration or repair of the Mortgaged
Property, the restoration or repair shall be done under the supervision of an
architect reasonably acceptable to the Mortgagee, pursuant to plans and
specifications reasonably approved by the Mortgagee, and in accordance in all
material respects with all applicable building laws, regulations and ordinances,
including, but not limited to, the Accessibility Guidelines set forth in the
Americans with Disabilities Act. In such case, the proceeds shall be held by the
Mortgagee for such purposes and will be disbursed by the Mortgagee to defray the
costs of such restoration or repair under such safeguards and controls as the
Mortgagee may reasonably require to assure completion in accordance with the
approved plans and specifications and free of Liens, other than Permitted Liens.
Any surplus which may remain after payment of all costs of restoration or repair
may, at the option of the Mortgagee, be applied on account of the Secured
Indebtedness then most remotely to be paid, whether due or not, without
application of any prepayment premium, or shall be returned to the Mortgagor as
its interest may appear, the choice of application to be solely at the
discretion of the Mortgagee.
1.15. Environmental Compliance. Mortgagor shall comply with all applicable
Environmental Laws as required in the Credit Agreement, the Environmental
Indemnity Agreement, and the other Loan Documents.
1.16. Financial and Operating Statements. Mortgagor shall provide all Financial
Statements and operating statements as required in the Credit Agreement.
1.17. Mortgagee's Right of Entry. The Mortgagor shall permit the Mortgagee or
its authorized representatives to enter the Mortgaged Property on the terms and
conditions set forth in the Credit Agreement.
1.18. Due on Sale. Mortgagor shall not voluntarily or involuntarily sell,
convey, transfer, further mortgage, encumber, or dispose of the Mortgaged
Property, or any part thereof, or any interest therein, legal or equitable, or
agree to do so, without first obtaining the written consent of the Mortgagee.
The Mortgagee's consent to any one transaction shall not be deemed to be a
waiver of the requirement to receive the Mortgagee's consent to future or
successive transactions.
1.19. Mortgagee's Right to Cure. If the Mortgagor shall fail to comply with any
of the covenants or obligations of this Mortgage, then the Mortgagee may, but
shall not be obligated to, without further demand upon or notice to the
Mortgagor, and without waiving or releasing the Mortgagor from any obligation
contained in this Mortgage, perform such covenants and agreements, investigate
and defend against such action or proceeding, and take such other action as the
Mortgagee deems reasonably necessary to protect its interest in the Mortgaged
Property or this Mortgage. Subject to the terms of the Credit Agreement, the
Mortgagor agrees to repay upon demand all sums incurred by the Mortgagee in
remedying any such failure, together with interest at the Default Rate. All such
sums, together with interest as aforesaid, shall become so much additional
Secured Indebtedness, but no such advance shall be deemed to relieve the
Mortgagor from any failure hereunder.
1.20. Uniform Commercial Code Security Interest. This Mortgage shall constitute
a security agreement as defined in the Uniform Commercial Code and SHALL BE
EFFECTIVE AS A
GP:4273158 vl                        7




--------------------------------------------------------------------------------






FINANCING STATEMENT FILED AS A FIXTURE FILING which is to be filed in the real
estate records of the County where the Mortgaged Property is situated. The name
of the record owner of said real estate is the Mortgagor set forth on page one
of this Mortgage. Information concerning the security interest created by this
Mortgage may be obtained from the Mortgagee, as secured party, at its address as
set forth on page one of this Mortgage. The name and address of the Mortgagor,
as debtor, and the name and address of the Mortgagee, as secured party, are as
set forth on page one of this Mortgage. This Mortgage covers goods which are, or
are to become, "fixtures" as defined in the Uniform Commercial Code. This
Mortgage is sufficient as a financing statement, and as a financing statement it
covers goods which are, or are to become, fixtures on the Land. In addition, the
Mortgagor shall execute and deliver to the Mortgagee, upon the Mortgagee's
request, any financing statements or amendments thereto or continuation
statements thereto that the Mortgagee may require to perfect a security interest
in said items or types of property. The Mortgagor shall pay all costs of filing
such instruments. All references to the Uniform Commercial Code in this Mortgage
shall mean the Uniform Commercial Code as in effect in the State of Minnesota.
1.21. Leases. The Mortgagor shall, at its own cost and expense, perform, comply
with and discharge all of the obligations of the Mortgagor under all leases and
agreements for the use of the Mortgaged Property and use reasonable efforts to
enforce or secure the performance of each obligation and undertaking of the
respective tenants under such leases and shall appear in and defend, at its own
cost and expense, any action or proceeding arising out of or in any manner
connected with the Mortgagor's interest in any leases of the Mortgaged Property.
The Mortgagor shall permit no surrender nor assignment of any tenant's interest
under said leases unless the right to assign or surrender is expressly reserved
under the lease, nor receive any installment of rent for more than one (1) month
in advance of its due date unless otherwise required pursuant to the terms of
the applicable lease, nor execute any mortgage or create or permit a lien which
may be or become superior to any such leases, nor permit a subordination of any
lease to such mortgage or lien. The Mortgagor shall not materially modify or
amend the terms of any such leases, nor borrow against or pledge the rentals
from such leases, nor exercise or waive any default of the tenant thereunder
without the prior consent of the Mortgagee. The Mortgagor agrees to obtain the
Mortgagee's prior written approval before entering into any lease with a term of
five (5) years or more. Should the Mortgagor fail to perform, comply with or
discharge any material obligations of the Mortgagor under any lease or should
the Mortgagee become aware of or be notified by any tenant under any lease of a
material failure on the part of the Mortgagor to so perform, comply with or
discharge its obligations under said lease, the Mortgagee may, but shall not be
obligated to, and without further demand upon or notice to the Mortgagor, and
without waiving or releasing the Mortgagor from any obligation in this Mortgage
contained, remedy such failure, and the Mortgagor agrees to repay upon demand
all sums incurred by the Mortgagee in remedying any such failure together with
interest at the Default Rate. All such sums, together with interest as
aforesaid, shall become so much additional Secured Indebtedness, but no such
advance shall be deemed to relieve the Mortgagor from any Event of Default
hereunder.
1.22. No Consent. Nothing contained in this Mortgage shall constitute any
consent or request by the Mortgagee, express or implied, for the performance of
any labor or services or for the furnishing of any materials or other property
in respect of the Mortgaged Property or any part thereof, nor as giving the
Mortgagor or any party in interest with the Mortgagor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
create any personal liability against the Mortgagee in respect thereof, or would
permit the making of any claim that any lien based on the performance of such
labor or services or the furnishing of any such materials or other property is
prior to the lien of this Mortgage.
1.23. Further Assurances. The Mortgagor shall execute and deliver to the
Mortgagee from time to time, on demand, such further instruments, security
agreements, financing statements under the
GP:4273158 vl                        8




--------------------------------------------------------------------------------






Uniform Commercial Code and assurances and do such further acts as Mortgagee may
reasonably require to carry out more effectively the purposes of this Mortgage
and without limiting the foregoing, to make subject to the lien hereof any
property agreed to be subjected hereto or covered by the granting clause hereof,
or so intended to be. The Mortgagor shall pay any recording fees, filing fees,
mortgage registry taxes, stamp taxes and other charges arising out of such
further assurances and instruments in accordance with the terms of the Credit
Agreement.
1.24. Miscellaneous Rights of Mortgagee. Without affecting the liability of any
party liable for payment of the Secured Indebtedness or the performance of any
obligation contained herein, and without affecting the rights of the Mortgagee
with respect to any security not expressly released in writing, the Mortgagee
may, at any time, and without notice to or the consent of the Mortgagor or any
party with an interest in the Mortgaged Property or the Notes (a) release any
person or entity liable for payment of all or any part of the Secured
Indebtedness or for the performance of any obligation herein, (b) make any
agreement extending the time or otherwise altering the terms of payment of all
or any part of the Secured Indebtedness or modifying or waiving any obligation,
or subordinating, modifying or otherwise dealing with the lien or charge hereof,
(c) accept any additional security, (d) release or otherwise deal with any
property, real or personal, including any or all of the Mortgaged Property,
including making partial releases of the Mortgaged Property, or (e) resort to
any security agreements, pledges, contracts of guaranty, assignments of rents
and leases or other securities, and exhaust any one or more of said securities
and the security hereunder, either concurrently or independently and in such
order as it may determine. No act or thing, except full payment of the Secured
Indebtedness, which but for this provision could act as a release, termination,
satisfaction or impairment of this Mortgage shall in any way release, terminate,
satisfy or impair this Mortgage.
1.25. Other Covenants. Until this Mortgage is released (or required to be
released pursuant to the terms of the Credit Agreement) and to the extent
permitted by law, all of the representations, warranties and covenants of
Mortgagor in the Credit Agreement, including all applicable cure and grace
periods with respect to any failure to comply with the same, are incorporated
herein by reference.
ARTICLE II
Defaults and Remedies
2.1.    Events of Default. The occurrence of an Event of Default (as defined in
the Credit
Agreement) shall constitute an "Event of Default" hereunder.
2.2.    Remedies. Upon the occurrence and during the continuance of an Event of
Default,
subject to the terms of the Credit Agreement the Mortgagee may, at its option,
and without notice to the Mortgagor, unless otherwise provided herein, exercise
any or all of the following rights and remedies, and any other rights and
remedies now or then available to it, either hereunder or at law or in equity,
including, without limitation, the rights and remedies provided in the
assignment of rents contained herein:
a.
Mortgagee may immediately, and without notice to the Mortgagor, declare the
entire unpaid principal balance of the Notes together with all accrued interest
thereon to be immediately due and payable and thereupon all such and all other
Secured Indebtedness shall be and become immediately due and payable.

b.
The Mortgagee may foreclose this Mortgage by action or advertisement, and the
Mortgagor hereby authorizes and fully empowers the Mortgagee to do so, with full
authority to sell the Mortgaged Property at public auction upon giving notice of
the sale to Mortgagor in the manner required by law, and convey the same to

GP:4273158 vl    9
the Purchaser in fee simple all in accordance with and in the manner prescribed
by law, and out of the proceeds arising from sale and foreclosure to retain the
principal and interest due on the Notes and the Secured Indebtedness together
with all such sums of money as the Mortgagee shall have expended or advanced
pursuant to this Mortgage or pursuant to statute together with interest thereon
as herein provided and all costs and expenses of such




--------------------------------------------------------------------------------




foreclosure, including lawful, reasonable attorneys' fees, with the balance, if
any, to be paid to the persons entitled thereto by law.
a.
The Mortgagee may collect, receive, and retain all rents, income, and profits
(the "Rents") from the Mortgaged Premises, either through the appointment of a
receiver or by self-help and without appointment of a receiver. The Mortgagee
shall be entitled as a matter of right and without regard to the solvency or
insolvency of the Mortgagor, or waste of the Mortgaged Premises or adequacy of
the security of the Mortgaged Premises, to apply for the appointment of a
receiver in accordance with applicable law; and Mortgagor does hereby
irrevocably consent to such appointment. The Rents collected in accordance with
this Mortgage, whether collected by a receiver appointed in accordance with
applicable law or collected directly by the Mortgagee exercising self-help,
shall be applied in such order as mandated by applicable Minnesota law, and to
the extent not specifically covered under Minnesota law, in the sole discretion
of the Mortgagee according to the terms of the Credit Agreement. Nothing
contained in this Mortgage and no actions taken pursuant to this Mortgage shall
be construed as constituting the Mortgagee a mortgagee in possession.

b.
In addition to the rights available to a mortgagee of real property, the
Mortgagee shall also have all the rights, remedies and recourse available to a
secured party under the Uniform Commercial Code, including without limitation
the right to proceed under the provisions of the Uniform Commercial Code
governing default as to any personal property which may be included in the
Mortgaged Property or which may be deemed nonrealty in a foreclosure of this
Mortgage or to proceed as to such personal property in accordance with the
procedures and remedies available pursuant to a foreclosure of real estate.

ARTICLE HI
Miscellaneous
3.1. Mortgagor's Acknowledgment of Remedies. SUBJECT TO THE TERMS OF THE CREDIT
AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE MORTGAGOR HEREBY CONSENTS AND AGREES TO THE FORECLOSURE AND SALE OF
THE MORTGAGED PREMISES BY ACTION PURSUANT TO MINNESOTA STATUTES CHAPTER 581 OR,
AT THE OPTION OF THE MORTGAGEE, BY ADVERTISEMENT PURSUANT TO MINNESOTA STATUTES
CHAPTER 580 (OR PURSUANT TO ANY SIMILAR OR REPLACEMENT STATUTES HEREAFTER
ENACTED), WHICH PROVIDES FOR SALE AFTER SERVICE OF NOTICE THEREOF UPON THE
OCCUPANT OF THE MORTGAGED PREMISES AND PUBLICATION OF SAID NOTICE FOR SIX (6)
WEEKS IN THE COUNTY IN MINNESOTA WHERE THE MORTGAGED PREMISES ARE SITUATED;
ACKNOWLEDGES THAT SERVICE NEED NOT BE MADE UPON THE MORTGAGOR PERSONALLY (UNLESS
THE MORTGAGOR IS AN OCCUPANT) AND THAT NO HEARING OF ANY TYPE IS REQUIRED IN
CONNECTION WITH THE SALE; AND EXCEPT AS MAY BE PROVIDED IN SAID STATUTES
EXPRESSLY WAIVES ANY AND ALL RIGHTS TO A PRIOR
GP:4273158 vl                        10




--------------------------------------------------------------------------------






HEARING OF ANY TYPE IN CONNECTION WITH THE SALE OF THE MORTGAGED PREMISES.
Notwithstanding the foregoing provision, the Mortgagor's foregoing
acknowledgment does not constitute a waiver of the Mortgagor's defenses to the
foreclosure. The Mortgagor further understands that upon the occurrence and
during the continuance of an Event of Default, the Mortgagee may also elect its
rights under the Uniform Commercial Code and take possession of the Personal
Property (as defined in this Mortgage) and dispose of the same by sale or
otherwise in one or more parcels provided that at least ten (10) days' prior
notice of such disposition must be given, all as provided for by the Uniform
Commercial Code, as hereafter amended or by any similar or replacement statute
hereafter enacted. THE MORTGAGOR ACKNOWLEDGES THAT IT IS REPRESENTED BY LEGAL
COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT THIS PARAGRAPH AND THE MORTGAGOR'S
RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL AND THAT THE MORTGAGOR UNDERSTANDS
THE NATURE AND EXTENT OF THE RIGHTS WAIVED HEREBY AND THE EFFECT OF SUCH WAIVER.
3.2.    Continued Priority. Any agreement hereafter made by the Mortgagor and
the
Mortgagee pursuant to this Mortgage shall be superior to the rights of the
holder of any intervening lien or encumbrance.
3.3.    Cumulative Rights. Each right, power or remedy herein conferred upon the
Mortgagee
is cumulative and in addition to every other right, power or remedy, express or
implied, now or hereafter arising, available to the Mortgagee, at law or in
equity, or under the Uniform Commercial Code or other law, or under any other
Loan Document, and each and every right, power and remedy herein set forth or
otherwise so existing may be exercised from time to time as often and in such
order as may be deemed expedient by the Mortgagee and shall not be a waiver of
the right to exercise at any time thereafter any other right, power or remedy.
No delay or omission by the Mortgagee in the exercise of any right, power or
remedy arising hereunder or arising otherwise shall impair any such right, power
or remedy or the right of the Mortgagee to resort thereto at a later date or be
construed to be a waiver of any Event of Default under this Mortgage.
3.4.    Waiver. The Mortgagor hereby waives to the full extent lawfully allowed
the benefit of
any homestead, appraisement, evaluation, stay and extension laws now or
hereafter in force. The Mortgagor hereby waives any rights available with
respect to marshaling of assets so as to require the separate sales of any
portion of the Mortgaged Property, or as to require the Mortgagee or any other
person to exhaust its remedies against a specific portion of the Mortgaged
Property before proceeding against the other and does hereby expressly consent
to and authorize the sale of the Mortgaged Property or any part thereof as a
single unit or parcel.
3.5.    Satisfaction of Mortgage. When all Secured Indebtedness has been paid or
if otherwise
required to be released pursuant to the terms of the Credit Agreement, this
Mortgage and all assignments herein contained shall be void and this Mortgage
shall be satisfied and released by the Mortgagee at the cost and expense of the
Mortgagor.
3.6.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA (WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF).
3.7.    Binding Effect. This Mortgage and each and every covenant, agreement and
other
provision hereof shall be binding upon the Mortgagor and its successors and
assigns including without limitation each and every from time to time record
owner of the Mortgaged Property and any other person having an interest therein,
shall run with the land and shall inure to the benefit of the Mortgagee and its
successors and assigns. As used herein the words "successors and assigns" shall
also be deemed to
GP:4273158 vl                        11




--------------------------------------------------------------------------------






include the heirs, representatives, administrators and executors of any natural
person who is a party to this Mortgage.
3.8.    Severability and Survival. The unenforceability or invalidity of any
provisions hereof
shall not render any other provision, or provisions herein contained
unenforceable or invalid. The foreclosure of this Mortgage will not affect or
limit any remedy of the Mortgagee on account of any breach by the Mortgagor of
the terms of this Mortgage occurring prior to such foreclosure, except to the
extent of the amount bid at foreclosure.
3.9.    Captions. The captions and headings of the various sections of this
Mortgage are for
convenience only and are not to be construed as confining or limiting in any way
the scope or intent of the provisions hereof Whenever the context requires or
permits the singular shall include the plural, the plural shall include the
singular and the masculine, feminine and neuter shall be freely interchangeable.
3.10. Notices. Any notice which any party hereto may desire or may be required
to give to any other party shall be in accordance with the notice provisions set
forth in the Credit Agreement.
3.11. Credit Agreement. Notwithstanding anything in this Mortgage to the
contrary, if any conflict or inconsistency exists between this Mortgage and the
Credit Agreement, the Credit Agreement shall govern and control.
THE MORTGAGOR REPRESENTS, CERTIFIES, WARRANTS AND AGREES THAT THE MORTGAGOR HAS
READ THIS MORTGAGE AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS MORTGAGE. THE
MORTGAGOR ALSO AGREES THAT THE MORTGAGEE'S COMPLIANCE WITH THE EXPRESS
PROVISIONS OF THIS MORTGAGE SHALL CONSTITUTE GOOD FAITH AND SHALL BE CONSIDERED
REASONABLE FOR ALL PURPOSES.
[Remainder of page intentionally blank. Signature page immediately follows.]
GP:4273158 vl                        12




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Mortgage as of the day and
year first above written.
MORTGAGOR:
HIGHWATER ETHANOL, LLC, a Minnesota limited liability company


/s/Brian Kletscher            
By: Brian Kletscher
Its: Chief Executive Officer
STATE OF MINNESOTA    )
)ss.
COUNTY OF DAKOTA    )
On this January 22, 2016, before me the undersigned, a Notary Public in and for
the said County and State, personally appeared Brian Kletscher, being the Chief
Executive Officer of HIGHWATER ETHANOL, LLC a Minnesota limited liability
company, who is personally known to me to be the identical person whose name is
affixed to the foregoing Mortgage and acknowledged the execution thereof to be
his voluntary act and deed as such officer and the voluntary act and deed of
said company.


/s/ Susan K. Bredehoft            
Notary Public


Susan K Bredhoft
Notary Public - Minnesota




    
THIS INSTRUMENT WAS DRAFTED BY:
GRAY PLANT MOOTY
MOOTY & BENNETT, P.A.
Adam M. Nathe
500 IDS Center
80 South 8th Street
Minneapolis, MN 55402
[Signature page to Second Amended and Restated Mortgage, Security Agreement,
Assignment of Leases and Rents, and Fixture Financing Statement dated January
22, 2016]
GP:4273158 vl    13




--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
Parcel I (Tax Parcel 58-021-3020):
That part of the Southwest Quarter (SW1/4) of Section Twenty-one (21), Township
One Hundred Nine (109) North, Range Thirty-seven (37) West, Redwood County,
Minnesota, lying north of the northerly right-of-way line of the Dakota,
Minnesota & Eastern Railroad EXCEPTING THEREFROM that part of Tract A described
below:
Tract A: The North Half of the Southwest Quarter of Section 21, Township 109
North, Range 37 West, Redwood County, Minnesota, which lies northwesterly of
"Line 1" described below, and southerly of a line run parallel with an distant
50 feet southerly of "Line 2" described below, and easterly of the easterly
right-of-way line of Township Road T-190, as now located and established.
Line 1": Beginning at the intersection of the easterly right-of-way line of said
township road with a line run parallel with and distant 180 feet southerly of
"Line 2" described below; thence northeasterly to a point distant 50 feet
southerly (measured at right angles) of a point on said "Line 2", distant 167.4
feet easterly of its point of beginning, and there terminating.
Line 2": Beginning at a point on the west line of the Northwest Quarter of
Section 21, distant 1.0 foot north of the southwest corner thereof; thence run
northeasterly at an angle of 92°05'00" (as measured from south to east) from
said west line for 1,521.8 feet; thence deflect to the right at an angle of
01°03'00" for 1,100 feet and there terminating.
Together with that part of Tract A hereinbefore described, which lies within a
distance of 35 feet southerly of a line run parallel with and distant 50 feet
southerly of the following described line: Beginning at a point on "Line 2"
hereinbefore described, distant 484.4 feet westerly of its point of termination;
thence easterly on said "Line 2" for 484.4 feet and there terminating;
containing 0.57 acres more or less.
Subject to township road right-of-way over the westerly 33 feet of said
Southwest Quarter; also subject to Trunk Highway 14 right-of-way.
Parcel II (Tax Parcel 58-021-3020):
All that part of the Southeast Quarter (SE1/4) of Section Twenty One (21),
Township One Hundred Nine (109) North, Range Thirty Seven (37) West, lying North
of the northerly right-of-Way line of the Dakota, Minnesota and Eastern
Railroad, subject to Trunk Highway 14 right-of-way and excepting therefrom the
following described parcel:
That part of Tract A described below:
Tract A: The Northwest Quarter of the Southeast Quarter (NW1/4SE1/4) of Section
Twenty One (21), Township One Hundred Nine (109) North, Range Thirty Seven (37)
West, Redwood County, Minnesota;
which lies within a distance of 35 feet Southerly of the following described
line: Beginning at a point on the Westerly boundary of said Tract A, distant 40
feet Southerly of the Northwest corner thereof; thence run Easterly for 345.6
feet along a line that intersects the Easterly boundary of the Southeast Quarter
(SE1/4) of said Section 21, distant 64.4 feet Southerly of the Northeast corner
thereof and there
GP:4273158 vl                        14




--------------------------------------------------------------------------------






terminating; containing 0.27 acres, more or less; together with all right of
access, being the right of ingress to and egress from that part of Tract A
hereinbefore described not acquired herein, to the above described strip; except
that the abutting owner shall retain the right of access to the Westerly 34.7
feet of said Tract A;
AND FURTHER EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCEL:
That part of the Northeast Quarter of the Southeast Quarter (NE1/4SE1/4) of
Section Twenty-one (21), Township One Hundred Nine (109) North, Range
Thirty-seven (37) West, Redwood County, Minnesota, described as follows:
Commencing at the East Quarter Corner of said Section Twenty-one (21); thence
North 89 degrees 39 minutes 06 seconds West (bearings based on Redwood County
Coordinates NAD 83, 1996 adjustment), along the north line of said Southeast
Quarter, 662.06 feet; thence South 00 degrees 20 minutes 54 seconds West, 167.09
feet to the point of beginning; thence continuing South 00 degrees 20 minutes 54
seconds West, 200.00 feet; thence North 89 degrees 11 minutes 30 seconds West,
400.00 feet; thence North 00 degrees 20 minutes 54 seconds East, 200.00 feet;
thence South 89 degrees 11 minutes 30 seconds East, 400.00 feet to the point of
beginning, said tract containing 1.84 acres, more or less.
Parcel III (Tax Parcel No. 83-022-3020):
That part of the South Half (S1/2) of Section Twenty-two (22), Township One
Hundred Nine (109) North, Range Thirty-seven (37) West, Redwood County,
Minnesota, lying northerly of the northerly right-of-way line of the Dakota
Minnesota & Eastern Railroad, and southerly of the following described line:
Commencing at a point on the west line of the Southwest Quarter (SW1/4) of said
Section Twenty-two (22) where said line intersects the northerly right of way
line of the Dakota Minnesota and Eastern Railroad, said right-of-way line being
50 feet northerly of and parallel with the center line of the tracks; thence
northerly along said west line on an assumed azimuth of 01 degrees 50 minutes 35
seconds 145.69 feet to the point of beginning of the line to be described;
thence easterly 84 degrees 21 minutes 14 seconds azimuth 388.43 feet; thence
easterly 85 degrees 21 minutes 11 seconds azimuth 900.66 feet; thence easterly
83 degrees 46 minutes 16 seconds azimuth 896.53 feet; thence easterly 81 degrees
30 minutes 37 seconds azimuth 193.47 feet; thence easterly 78 degrees 15 minutes
04 seconds 396.89 feet; thence easterly 80 degrees 37 minutes 13 seconds 299.78
feet; thence easterly 77 degrees 40 minutes 49 seconds 199.61 feet; thence
easterly 80 degrees 37 minutes 44 seconds azimuth 200.67 feet; thence easterly
77 degrees 47 minutes 42 seconds azimuth 316.70 feet to the southerly
right-of-way line of Trunk Highway No. 14; thence easterly 90 degrees 48 minutes
42 seconds azimuth along said southerly right-of-way line 619.24 feet to its
intersection with said northerly right-of-way line of said Dakota Minnesota and
Eastern Railroad and there terminating.
Parcel IV (Tax Parcel No. 09-014-0102):
The East 2,040.20 feet of the North 128.10 feet of the Northwest Quarter (NW1/4)
of Section Fourteen (14), Township One Hundred Eight (108) North, Range
Thirty-seven (37) West, Cottonwood County, Minnesota.
Parcel V (Tax Parcel 58-029-3060): (Redwood County)
The East 1188.00 feet of the South 220.00 feet of the Southeast Quarter of the
Southwest Quarter (SE1/4SW1/4) of Section Twenty-nine (29), Township One Hundred
Nine North (109N), Range Thirty-seven West (37W), said tract subject to a 33.00
foot township road right-of-way easement. Said tract contains 6.00 acres more or
less, containing 0.90 acres of township road right-of-way.
GP:4273158 vl                        15




--------------------------------------------------------------------------------






EXHIBIT B
PER1VIITTED ENCUMBRANCES
1.
A drainage agreement dated May 29, 1959 recorded June 12, 1959 in Book 52 of
Miscellaneous, page 449, as Document No. 181314. (Parcels I and II).

2.
A drainage ditch easement dated March 12, 1975 recorded March 23, 2076 in Book
81 of Miscellaneous, page 681 as Document No. 220496. (Parcels I and II).

3.
A transmission line easement running in favor of Interstate Power Company dated
July 24, 1964 recorded October 20, 1964 in Book 58 of Miscellaneous, page 458 as
Document No. 193171, assigned to Southern Minnesota Energy Cooperative by
assignment dated July 24, 2015 recorded July 30, 2015 as Document No. A 351700.
(Parcel I).

4.
A right of way easement running in favor of Redwood Electric Cooperative dated
August 5, 1987 recorded August 11, 1987 in Book 113 of Miscellaneous, page 453
as Document No. 252843, a portion of which was released by partial release of
right of way easement dated April 22, 2008 recorded April 28, 2008 as Document
No. A 327401. (Parcels I and II).

5.
A right of way easement running in favor of Redwood Electric Cooperative dated
January 15, 1981 recorded February 19, 1981 in Book 93 of Miscellaneous, page
279 as Document No. 224408. (Parcel I).

6.
A Lamberton Township dedication of town roads recorded October 10, 1985 in Book
107 of Miscellaneous, page 19 as Document No. 246898.

7.
A tiling and drainage agreement dated March 5, 2007 recorded March 13, 2007 as
Document No. A 323436 (Parcel I).

8.
A conditional use permit number 13-08 issued to Great River Energy and Redwood
Electric Cooperative dated July 29, 2008 recorded October 21, 2008 as Document
No. A 329010. (Parcels I and II)

9.
An electric transmission line easement running in favor of Great River Energy
dated July 31, 2008 recorded August 15, 2008 as Document No. A 328469. (Parcels
I and II)

10.
An easement agreement for water supply lines running in favor of Highwater
Ethanol, LLC dated September 28, 2007 recorded January 28, 2009 as Document No.
A 329949. (Parcels I and II)

11.
An easement running in favor of Redwood Electric Cooperative dated May 11, 2009
recorded May 29, 2009 as Document No. A 331108. (Parcels I and II)

12.
A rezoning permit #3-06RZ dated September 5, 2006 recorded September 21, 2006 as
Document No. A 321763. (Parcel I)

13.
A conditional use permit #15-06 dated September 5, 2006 recorded September 21,
2006 as Document No. A 321765. (Parcel I)

14.
A right of way easement running in favor of Redwood Electric Cooperative dated
February 5, 1987 recorded March 3, 1987 in Book 111 of Miscellaneous, page 331
as Document No. 250942. (Parcel II)

15.
An easement running in favor of Great River Energy dated August 8, 2008 recorded
August 22, 2008 as Document No. A 328533. (Parcel II).

16.
A rezoning permit #3-06RZ dated September 5, 2006 recorded September 21, 2006 as
Document No. A 321762. (Parcel II).

17.
A conditional use permit #15-06 dated September 5, 2006 recorded September 21,
2006 as Document No. A 321764. (Parcel II)





GP:4273158 vl




--------------------------------------------------------------------------------






1.
A right of way easement running in favor of Redwood Electric Cooperative dated
August 20, 1982 recorded August 23, 1982 in Book 97 of Miscellaneous, page 72 as
Document No. 238097. (Parcel III)

2.
A transmission line easement running in favor of Peoples Light and Power Company
dated May 11, 1917 recorded May 22, 1917 in Book 67 of Deeds, page 119 as
Document No. 80177. (Parcel 111)

3.
Lamberton Ordinance No. 141 adopted October 4, 2004 recorded November 29, 2004
as Document No. A 315205, extending the corporate limits. (Parcel III)

4.
Conditional use permit #18-08 dated October 7, 2008 recorded October 21, 2008 as
Document No. A 329009. (Parcel III)

5.
A variance permit #1-09V dated April 13, 2009 recorded April 16, 2009 as
Document No. A 330717. (Parcel V)

6.
A drainage ditch easement dated December 18, 2005 recorded February 3, 2006 as
Document No. A 319524. (Parcel V)

7.
A Cottonwood County conditional use permit to operate an industrial well dated
September 26, 2007 recorded December 6, 2010 as Document No. 263377. (Parcel
IV).

8.
Cottonwood County approval of variance dated March 30, 2009 recorded March 7,
2011 as Document No. 264181, approving a 54 foot reduction in front-yard setback
requirements. (Parcel IV).

9.
Cottonwood County ordinances of record. (Parcel IV).

10.
A conditional use permit #2-15 from Redwood County to Highwater Ethanol, LLC
approved on March 3, 2015 recorded April 16, 2015 as Document No. A 350794, for
construction of a water holding pond.

11.
Mortgagee has been advised by Mortgagor of the existence of an unrecorded Solar
Site Lease Agreement between Mortgagor and Redwood Electric Cooperative, Inc.
dated August 7, 2015, which may cover a small portion of the real property
described in Parcel II on Exhibit A.

2
GP:4273158 vl




